DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-8, 11-15, and 18-26 are allowed.
The following is an examiner’s statement of reasons for allowance: A method comprising: extracting, using a gas extraction and sampling system, a dissolved gas from a drilling fluid sample; determining, using a gas chromatograph, a concentration over time of at least one chemical species of the dissolved gas; generating an area per concentration curve based on the concentration over time of the at least one chemical species, wherein the area per concentration curve is fitted with a response curve; determining at least one concentration value of the at least one chemical species of the dissolved gas from the drilling fluid sample; and correcting bias caused by the gas extraction and sampling system, wherein correcting the bias comprises modifying the at least one concentration value with the response curve to generate a corrected concentration value of each chemical species is not disclosed, suggested, taught, nor deemed to be obvious in view of the prior art of record.  Further, a system comprising: a gas extraction and sampling system configured to, receive a drilling fluid sample from a flow of the drilling fluid at a surface of a borehole being drilled in a subterranean formation; and extract a dissolved gas from the drilling fluid sample; a gas chromatograph to determine a concentration over time of at least one chemical species of the dissolved gas; a device configured to, generate an area per concentration curve based on the concentration over time of the at least one chemical species, wherein the area per concentration curve is fitted with a response curve; determine at least one concentration value of the at least one chemical species of the dissolved gas; and correct bias caused by the gas extraction and sampling system, wherein correcting the bias comprises modifying the at least one concentration value with the response curve to generate a corrected concentration value of each chemical species, is not disclosed, suggested, taught, nor deemed to be obvious in view of the prior art of record.  Finally,  a machine-readable medium having instructions stored thereon that are executable by a device to perform operations comprising: determining, using a gas chromatograph, a concentration over time of at least one chemical species of a dissolved gas extracted from a drilling fluid sample from a flow of drilling fluid received, by a gas extraction and sampling system, at a surface of a borehole being drilled in a subterranean formation; generating an area per concentration curve based on the concentration over time of the at least one chemical species, wherein the area per concentration curve is fitted with a response curve; determining at least one concentration value of the at least one chemical species of the dissolved gas from the drilling fluid sample; and correcting bias caused by the gas extraction and sampling system, wherein correcting the bias comprises modifying the at least one concentration with the response curve to generate a corrected concentration value of each chemical species, is not disclosed, suggested, taught, nor deemed to be obvious in view of the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861


/JOHN FITZGERALD/           Primary Examiner, Art Unit 2861